DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 36 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,311,981 B2 (hereinafter Hackett). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 19, 36 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,133,114 B2 (hereinafter Hackett ‘114). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 19, 36 and 37, claim 8 of Hackett (and claim 3 of Hackett ‘114) teaches a steel-middle layer-vanadium cladding comprising an outer layer of T92 steel, an inner layer of vanadium, and a middle layer of chromium or chromium alloy.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 19 and 25-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR101483873 B1) n view of Povirk (US 20140185733 A1).
Regarding claim 19, Kim teaches a steel-middle layer-vanadium cladding (nuclear fuel cladding, Abstract) comprising:
An outer layer (shell 30) of steel (grade 92 steel [0026]);
An inner layer (liner 10) of vanadium ([0027]); and
A middle layer (intermediate layer 20) of chromium ([0028]) between the outer layer and the inner layer.
Kim does not teach that the steel is T92 steel.
Povirk teaches a cladding for nuclear fuel having T92 steel ([0033]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outer layer of Kim to be T92 steel as taught by Povirk, as a matter of selecting a known type of steel for the outer layer taught to be appropriate for fuel cladding by Povirk with no unexpected result.
Regarding claim 25, Kim teaches that the inner layer thickness is 20-100 m ([0027]), the middle layer thickness is 1-5 m ([0028]) and the outer layer thickness is 0.6 mm ([0029]), so the inner layer thickness is 3.3-16.6% of the thickness of the outer layer (within the claimed range of 0.1-50%) and the middle layer thickness is 0.2%-0.8% of the thickness of the outer layer (within the claimed range of 0.1-50%).
Regarding claim 26, Kim teaches that the inner layer thickness is 0.1-50% of the thickness of the outer layer as described above.
Regarding claim 27, Kim teaches that the middle layer thickness is 0.1-50% of the thickness of the outer layer as described above.
	Regarding claim 28, Kim teaches that the inner layer has a thickness which is 3.3%-16.6% of the thickness of the outer layer (overlapping the claimed range of 1-5%).
Regarding claim 29, Kim does not teach that the middle layer is 1-5% the thickness of the outer layer.  	
However Kim teaches that the middle layer is up to 0.8% the thickness of the outer layer, so it would be obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kim by adjusting the size of the middle layer, as a matter of adjusting a result-effective variable in order to optimize the radiation protection and strength of the cladding with no unexpected result.
Regarding claim 30, Kim teaches that the inner layer is 3.3-16.6% of the thickness of the outer layer (overlapping the claimed range of 1-5%). Kim does not teach that the middle layer is 1-5% the thickness of the outer layer, however this would be an obvious adjustment as argued above.	
Regarding claim 31, Kim teaches that the middle layer is 0.2%-0.8% of the thickness of the inner layer (overlapping the claimed range of 0.0001% to 0.5%).
Kim does not teach that the outer layer is at least 99% of the total thickness of the steel-middle layer-vanadium cladding and wherein the inner layer are 0.0001 to 0.5% of the thickness of the steel layer.
It would be obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kim by adjusting the size of the inner and outer layers so that the inner layer is 0.5% of the thickness of the outer layer, as a matter of adjusting a result-effective variable in order to optimize the radiation protection and strength of the cladding with no unexpected result.
	Regarding claim 32, Kim teaches that the steel-middle-layer vanadium cladding is in the form of a tube with an interior surface and an exterior surface (fig. 1), the inner layer forming the interior surface of the tube and the outer layer forming the exterior surface of the tube.
	Regarding claim 33, Kim teaches an amount of nuclear material in the tube (fuel [0036]).
Regarding claims 34 and 35, Kim teaches all the limitations of claim 33 as described above.  Kim does not teach that the nuclear material includes one or more elements selected from U, Th, Am, Np and Pu or has a refractory material chosen from Nb, Mo, Ta, W, Re, Zr, V, Ti, Cr, Ru, Rh, Os, Ir, Nd and Hf.
Povirk teaches a nuclear material comprising uranium having a refractory material of Nb (paragraph 28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select the nuclear fuel of Kim to be the material taught by Povirk, as this is a known type of nuclear fuel used in the form of cladding-covered rods.
Regarding claim 36, Kim teaches a steel-middle layer-vanadium cladding comprising:
An outer layer (shell 30) of steel (grade 92 steel [0026]);
An inner layer (liner 10) of vanadium ([0027]); and
A middle layer (intermediate layer 20) consisting essentially of chromium ([0028]) between the outer layer and the inner layer.
Kim does not teach that the steel is T92 steel.
Povirk teaches a cladding for nuclear fuel having T92 steel ([0033]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outer layer of Kim to be T92 steel as taught by Povirk, as a matter of selecting a known type of steel for the outer layer taught to be appropriate for fuel cladding by Povirk with no unexpected result.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Povirk and in further view of Bohm (DE 1,295,787 B1 ).
Regarding claim 20, Kim and Povirk teach all the limitations of claim 19 as described above. Kim does not teach that the inner layer consists of up to 0.5 wt. % Ti, 0.5 wt. % Cr, the balance being V and other elements, wherein the inner layer includes not greater than 0.15 wt. % of these other elements, and wherein the total of these other elements does not exceed 0.35 wt. %.
Regarding claim 21, Kim does not teach that the inner layer consists essentially of vanadium with no more than 0.35% wt. % other elements.
Regarding claim 23, Kim does not teach that the inner layer consists essentially of V-5Ti.
Bohm teaches a vanadium alloy for use in a nuclear reactor fuel cladding consisting of up to 99.7% V with 0-20% Ti and as little as 0% of other elements (p. 2 lines 72-93).
It would have been obvious to one of ordinary skill in the art to select the material of the inner layer of Kim and Povirk to be 99.7% V (meeting the limitations of claims 20 and 21) or 95% V and 5% Ti (meeting the limitations of claim 23) as taught by Bohm as a matter of selecting a known type of vanadium used in the art as taught by Bohm, which has a high mechanical strength and a small neutron cross-section with no unexpected result.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Povirk and in further view of Chung (Chung et al, “Properties of V-4Cr-4Ti for Application as a Fusion Reactor Structural Components”, Third International Symposium on Fusion Nuclear Technology, 1994).
Regarding claim 22, Kim and Povirk teach all the limitations of claim 19 as described above.  Kim does not teach that the inner layer consists essentially of V-4Cr-4Ti.
Chung teaches a nuclear cladding comprising V-4Cr-4Ti (p. 12 paragraph 2 lines 1-2).
It would have been obvious to one of ordinary skill in the art to select the material of the inner layer of Kim to be V-4Cr-4Ti as taught by Chung as a matter of selecting a known type of vanadium alloy used in the art which is known to have effective properties for nuclear applications (Chung p. 12 paragraphs 2-3) with no unexpected result.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Povirk and in further view of Rosenbaum (US 4,390,497 A).
Regarding claim 24, Kim and Povirk teach all the limitations of claim 19 as described above.  Kim and Povirk do not teach that the outer layer and middle layer are metallurgically bonded together.
Rosenbaum teaches a method of forming a cladding for a nuclear fuel including metallurgically bonding multiple tubes (column 3 lines 52-56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kim to have the layers formed by metallurgical bonding as taught by Rosenbaum, as a matter of selecting a known equivalent method of forming a multi-layer cladding which allows good bonding between layers with no unexpected result.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Povirk and in further view of Gordon (US 4,029,545 A).
Regarding claim 37, Kim teaches a steel-middle layer-vanadium cladding comprising:
An outer layer (shell 30) of T92 steel (grade 92 steel [0026]);
An inner layer (liner 10) of vanadium ([0027]); and
A middle layer (intermediate layer 20) consisting essentially of chromium ([0028]) between the outer layer and the inner layer.
Kim does not teach that the steel is T92 steel.
Povirk teaches a cladding for nuclear fuel having T92 steel ([0033]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outer layer of Kim to be T92 steel as taught by Povirk, as a matter of selecting a known type of steel for the outer layer taught to be appropriate for fuel cladding by Povirk with no unexpected result.
Kim and Povirk do not teach that the middle layer comprises chromium alloy.
	Gordon teaches the use of a chromium alloy as a middle layer (diffusion barrier 22) of a fuel cladding (col. 6 lines 39-46).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kim by replacing the chromium with a chromium alloy, as Gordon teaches that this is an equivalent means (which can be substituted for the chromium taught by Kim) of protecting an outer layer of a fuel cladding structure with no unexpected result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881